Exhibit 12.1 Computation of Ratio of Earnings to Fixed Charges Blount International, Inc. (Thousands of Dollars) Six Months Ended Year Ended December 31, June 30, 2010 EARNINGS: Earnings Before Income Taxes Interest Expense, Including Amortization of Debt Issuance Costs Interest Portion of Fixed Rent (1) Undistributed Earnings of Unconsolidated Subsidiaries - Earnings, as Adjusted FIXED CHARGES: Interest Expense, Including Amortization of Debt Issuance Costs Capitalized Interest 90 Interest Portion of Fixed Rent (1) Fixed Charges Ratio of earnings to fixed charges There were no dividends paid or accrued during the periods presented. (1) The Company has included 20% of rent expense on operating leases.Management believes that 20% represents an appropriate implied interest factor for the Company's operating leases.
